Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 9, 2012 (the
“Date of this Agreement”), is made by and between Local.com Corporation, a
Delaware corporation (the “Employer” or “Company”), and Erick Herring (the
“Executive” and together with the Company, the “Parties”).

WHEREAS, and the Employer wishes to employ the Executive on the terms set forth
below;

WHEREAS, Executive wishes to accept such employment;

NOW, THEREFORE, it is hereby agreed by and between the Parties as follows:

 

1. Term.

The Employer hereby employs the Executive, and the Executive hereby accepts such
employment, for an initial term commencing as of the Date of this Agreement and
ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue thereafter for successive one-year periods in accordance with the
terms of this Agreement beginning on each anniversary of the Date of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing not less than thirty (30) days before expiration of the
initial term and each annual renewal thereof (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”) of
an intent not to renew this Agreement.

 

2. Duties.

During the Term, the Executive shall be employed by the Employer as its Senior
Vice President, Technology, and as such, the Executive shall faithfully perform
for the Employer the duties and have the powers customary for such position.
During the Term, the Executive shall report to the Chief Operating Officer of
the Employer (the “COO”), or such other person as the Company may later
designate from time to time. The Executive shall devote substantially all of his
business time and effort to the performance of his duties hereunder, and shall
work primarily at the Business’s main offices presently located at 7555 Irvine
Center Drive, Irvine CA 92618. Executive shall not be prohibited from engaging
in such personal, charitable, or other nonemployment activities as do not
interfere with full time employment hereunder upon written approval of the COO
or his subsequent designee and which do not violate the other provisions of this
Agreement.

 

3. Compensation.

3.1 Salary. In consideration of the services to be rendered under this
Agreement, the Employer shall pay the Executive during the Term a salary at the
rate of Two Hundred Fifty Thousand Dollars ($250,000) per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Employer
applicable to other managers of similar stature at the Company, provided the
payments are no less frequent than monthly (or, if there is no such policy,



--------------------------------------------------------------------------------

payments shall be semi-monthly). The Annual Salary shall be annually reviewed by
the Employer for possible increases. The Annual Salary shall be subject to
possible further increase from time to time at the discretion of the COO or his
subsequent designee, the Chief Executive Officer (CEO), the Board of Directors
of the Employer (“Board”), or a committee of the Board designated for such
purpose. Any increased Annual Salary shall thereupon be the “Annual Salary” for
the purposes hereof. The Executive’s Annual Salary shall not be decreased
without his prior written consent at any time during the Term.

3.2 Incentive Compensation.

(a) During the Term, the Executive shall also be eligible to receive, in
addition to his Annual Salary, an annual Bonus (the “Bonus”) of up to forty
percent (40%) of the Annual Salary. Any increase in the Bonus target shall
thereupon be the “Bonus” for the purposes hereof. The amount of such Bonus and
any performance standards or goals required to be attained in order to receive
such Bonus shall be mutually agreed upon by Executive and the COO or his later
designee or such committee of the Board as they shall designate for such purpose
from time to time. The Bonus shall be declared and paid according to the
Company’s payroll policies and practices. Any actual Bonus paid shall be
determined by achievement of mutually agreed goals and company performance.

3.3 Equity Grants. The Executive shall be granted options to purchase sixty
thousand (60,000) shares of the common stock of the Employer pursuant to the
Employer’s Equity Incentive Plans (the “Options”). At the option of the
Executive as of the date of grant, the Options may be intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended. The Options shall be granted on the
Executive’s Date of this Agreement and shall have an exercise price equal to the
closing stock price on such date. Such options will vest fifty percent (50%) on
the one year anniversary of the Date of this Agreement and the remainder on a
quarterly basis thereafter, provided that the Executive is employed by the
Employer as of each such Option vesting date. The vesting periods shall be
subject to possible acceleration in the discretion of the CEO or such committee
of the Board as they shall designate for such purpose from time to time. In
addition to the Options, the Executive may receive subsequent grants of stock
options, restricted stock units, deferred stock units and other equity grants
from the Employer from time to time (collectively, inclusive of the Options, the
“Equity Grants”).

 

2



--------------------------------------------------------------------------------

Upon either (i) a Change of Control, defined below, of the Employer, or (ii) a
termination of the executive by Employer without Cause (defined in
Section 5.1(a) below), or a termination by Executive for Good Reason (defined in
Section 5.2(a) below), if such event of termination without cause or for good
reason occurs within one hundred twenty (120) days prior and/or subsequent to
the execution and delivery of an acquisition, merger, consolidation or other
agreement which results in a Change of Control, any Equity Grants that Employee
receives from Employer shall become fully vested immediately and, if appropriate
based upon the terms of such Equity Grant (e.g., stock options), shall remain
exercisable during the term of each such Equity Grant as if the Executive were
still employed by Employer. For purposes of this Agreement “Change of Control”
shall mean the occurrence of any one of the following events:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more,
excluding in the calculation of Beneficial Ownership securities acquired
directly from the Company, of the combined voting power of the Company’s then
outstanding voting securities;

(b) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing over fifty percent (50.00%) or more of
the combined voting power of the Company’s then outstanding voting securities;

(c) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, as of the
Date of this Agreement, constitute the Board of Directors of the Company (the
“Board”) and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
the at least two-thirds (2/3) of the directors then still in office who either
were directors on the Date of this Agreement or whose appointment, election or
nomination for election was previously so approved or recommended;

(d) there is a consummated merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) more than fifty percent (50.00%) of the combined
voting power of the voting securities of the Company or such surviving or parent
equity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person, directly or indirectly, acquired
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates); or

(e) the stock holders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

3



--------------------------------------------------------------------------------

The terms of this Section 3.3 shall be included in all applicable Equity Grant
agreements between Employer and Executive. For purposes of this Section 3.3, the
following terms used above shall have the following meanings:

“Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of shares of
Common Stock of the Company.

3.4 Benefits. Except as otherwise provided herein, the Executive shall be
entitled to participate commencing February 1, 2012 in any group life, medical
or disability insurance plans, health programs, retirement plans, fringe benefit
programs and similar benefits that may be available to other executives of
similar stature at the Company generally, on the same terms as such other
managers, to the extent that the Executive is eligible under the terms of such
plans or programs as they may be in effect from time to time. Employer will
provide coverage for the Executive under the Employer’s health benefits plan and
will pay 100% of the cost of spouse or dependent coverage up to a total of
$1,500 per month. Coverage under the health benefits plan will be in effect
commencing with the first month following thirty (30) days of Executive’s
employment.

3.5 Expenses. The Employer shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that (i) such expenditure is
of a nature qualifying it as a proper business expense deduction on the
Employer’s federal and state income tax returns and (ii) the Executive submits
proof of such expenses, with the properly completed forms as prescribed from
time to time by the Employer, no later than 30 days after the end of the monthly
period in which such expenses have been so incurred. In addition, the Employer
will also pay Executive a monthly car allowance of $650 a month.

3.6 Compliance with Section 409A of the Internal Revenue Code; Short-Term
Deferral Exemption. This Agreement is not intended to provide for any deferral
of compensation subject to Section 409A of the Internal Revenue Code (the
“Code”) and, accordingly, any compensation provided pursuant to this Agreement
is intended to be paid not later than the later of: (i) the fifteenth day of the
third month following Executive’s first taxable year in which such benefit is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth day
of the third month following the first taxable year of the Employer in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Notwithstanding
anything to

 

4



--------------------------------------------------------------------------------

the contrary herein, in the event that any benefits provided pursuant to this
Agreement are not actually or constructively received by the Executive on or
before the Short-Term Deferral Date, to the extent such benefit constitutes a
deferral of compensation subject to Code Section 409A, then such benefit shall
be paid upon the Executive’s separation from service, with respect to the
Employer and its affiliates within the meaning of Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, Executive
and the Company shall in good faith amend this Agreement to the extent necessary
to comply with the requirements under Section 409A of the Code and any
regulations or other guidance issued thereunder, in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.

 

4. Termination upon Death or Disability.

If the Executive dies during the Term, the Term shall terminate as of the date
of death, and the obligations of the Employer to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If the Executive becomes disabled for purposes of
the long-term disability plan of the Employer for which the Executive is
eligible, or, in the event that there is no such plan, if the Executive by
virtue of ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, then the Employer
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination and
the Executive (or, in the case of his death, his estate and beneficiaries) shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder, except as
otherwise provided in the plans and policies of the Employer.

 

5. Certain Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) conviction of (or pleading nolo contendere to) a felony;

(ii) engagement in the performance of his duties hereunder or otherwise to the
demonstrable detriment of the Employer, in willful misconduct, willful or gross
neglect, fraud, misappropriation or embezzlement;

 

5



--------------------------------------------------------------------------------

(iii) After notice from the COO or his subsequent designee, the failure to
adhere to the lawful and reasonable directions of the COO or his subsequent
designee that are consistent with the terms of this Agreement (so long as the
directive does not give the Executive Good Reason (as defined below) to
terminate his employment as described in Section 5.2), or the failure to devote
substantially all of the business time and effort to the Employer (except for
any activities expressly authorized by the Employer);

(iv) material breach of any of the provisions of Section 6, other than
inadvertent breaches; or

(v) breach in any of the terms and provisions of this Agreement and failure to
cure such breach within ten (10) days following written notice from the Employer
specifying such breach;

provided that Cause shall not exist except on written notice given to the
Executive at any time not more than 60 days following the later of either the
occurrence of any of the events described above or Employer’s actual knowledge
thereof, which events in any case must have occurred after the effective date of
this Agreement.

(b) The Employer may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment for any or no reason on at least
30 days’ and not more than 60 days’ written notice given to the Employer. If the
Employer terminates the Executive for Cause, or the Executive terminates his
employment and the termination by the Executive is not covered by Section 4 or
5.2, (i) the Executive shall receive Annual Salary and other benefits earned and
accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) the Executive shall have no further rights
to any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder, except as otherwise provided in the
plans and policies of the Employer.

5.2 Termination by the Employer without Cause; or by the Executive for Good
Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive;

(i) a reduction in Annual Salary of the Executive, or the failure of the
Employer timely to make any Annual Salary payment due to the Executive, provided
that such deferral or failure to pay continues unremedied for more than thirty
(30) days;

(ii) a failure of the Employer to have any successor entity specifically assume
this Agreement; or

(iii) a relocation of the Executive to offices other than those set forth
herein, or a relocation of the offices set forth herein to a location more than
60 miles from its current location, without Executive’s prior written consent.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than the
later of either (1) 60 days after the time at which the event or condition
giving rise to Good Reason first occurs or arises or (2) Executive’s actual
knowledge thereof; and (ii) if there exists (without regard to this clause (ii))
an event or condition that constitutes Good Reason, the Employer shall have 30
days from the date notice of such a termination is given to cure such event or
condition and, if the Employer does so fully cure such event or condition, such
event or condition shall not constitute Good Reason hereunder, unless the same
or similar events or conditions occur again, in which case no further
opportunity to cure will be afforded Employer and Good Reason will exist as if
all applicable notice requirements had been met in their entirety.

(b) The Employer may terminate the Executive’s employment at any time for any
reason or no reason and the Executive may terminate the Executive’s employment
with the Employer for Good Reason. A notice of non-renewal, as provided for
pursuant to Section 1 above, shall constitute a termination of employment by the
Employer without Cause.

(c) If the Employer terminates the Executive’s employment and the termination is
not covered by Section 4 or 5.1, or the Executive terminates his employment for
Good Reason, the Executive shall receive:

(i) Annual Salary and other benefits earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment); and

(ii) the right to exercise any or all vested Equity Grants for a period of
twelve (12) months after the effective date of termination of Executive’s
employment; provided however, (A) in the event the termination occurs within 120
days of the execution of a Change of Control agreement as provided in
Section 3.3 above, vesting and exercisability of all Equity Grants shall be in
accordance with Section 3.3 above, and (B) in the event the termination occurs
at a time not within such 120 day period, for purposes of this provision, all
unvested Equity Grants that would have vested had this Agreement remained in
force through the end of the initial Term, shall be fully vested immediately
prior to the termination under this Section 5.2(c). The provisions of this
subparagraph (v) shall be included in any Equity Grant agreement between the
Employer and the Executive.

In order to be eligible to receive the benefits specified under sections
5.2(c)(ii), the Executive must execute a general release of claims in a form
acceptable to the Employer, which shall not apply to the Employer’s obligations
described above in this Section 5.2(c).

 

6. Invention, Non-Disclosure and Non-Competition.

6.1 Inventions and Patents.

(a) The Executive will promptly and fully disclose to the Employer any and all
inventions, discoveries, improvements, ideas, developments, designs, products,
formulas,

 

7



--------------------------------------------------------------------------------

software programs, processes, techniques, technology, know-how, negative
know-how, data, research, technical data and original works of authorship
(whether or not patentable or registrable under patent, copyright or similar
statutes and including all rights to obtain, register, perfect and enforce those
proprietary interests) that are related to or useful in the Employer’s present
or future business or result from use of property owned, leased, or contracted
for by the Employer and which the Executive develops, makes, conceives or
reduces to practice during the Executive’s employment by the Employer, either
solely or jointly with others (collectively, the “Developments”). All such
Developments shall be the sole property of the Employer, and the Executive
hereby assigns to the Employer, without further compensation, all of the
Executive’s right, title and interest in and to such Developments and any and
all related patents, patent applications, copyrights, copyright applications,
trademarks, service marks and trade names in the United States and elsewhere.

(b) The Executive shall disclose promptly to an officer or to attorneys of the
Employer in writing any inventions, discoveries, improvements, ideas,
developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes that are related to or useful in the
Employer’s present or future business, the Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others during the
Executive’s employment, for the purpose of permitting the Employer to determine
whether they constitute Developments. The Employer shall receive such
disclosures in confidence.

(c) The Executive will keep and maintain adequate and current written records of
all Developments (in the form of notes, sketches, drawings and as may be
specified by the Employer), which records shall be available to and remain the
sole property of the Employer at all times.

(d) The Executive will assist the Employer in obtaining and enforcing patent,
copyright, trademark, service marks and other forms of legal protection for the
Developments in any country. Upon request, the Executive will sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Employer to assign all such Developments fully and completely
to the Employer and to enable the Employer, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof.

(e) The Executive understands that the Executive’s obligations under this
section will continue after the termination of the Executive’s employment with
the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.

 

8



--------------------------------------------------------------------------------

(f) Any provision in this Agreement requiring the Executive to assign the
Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.

6.2 Proprietary Information.

(a) The Executive recognizes that the Executive’s relationship with the Employer
is one of high trust and confidence by reason of the Executive’s access to and
contact with the trade secrets and confidential and proprietary information of
the Employer including, without limitation, information not previously disclosed
to the public regarding current and projected revenues, expenses, costs, profit
margins and any other financial and budgeting information; marketing and
distribution plans and practices; business plans, opportunities, projects and
any other business and corporate strategies; product information; names,
addresses, terms of contracts and other arrangements with customers, suppliers,
agents and employees of the Employer; confidential and sensitive information
regarding other employees, including information with respect to their job
descriptions, performance strengths and weaknesses, and compensation; and other
information not generally known regarding the business, affairs and plans of the
Employer (collectively, the “Proprietary Information”). The Executive
acknowledges and agrees that Proprietary Information is the exclusive property
of the Employer and that the Executive shall not at any time, either during the
Executive’s employment with the Employer or thereafter disclose to others, or
directly or indirectly use for the Executive’s own benefit or the benefit of
others, any of the Proprietary Information.

(b) The Executive acknowledges that the unauthorized use or disclosure of
Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.

 

9



--------------------------------------------------------------------------------

(c) The Executive’s undertakings and obligations under this Section 6.2 will not
apply, however, to any Proprietary Information which: (a) is or becomes
generally known to the public through no action on the Executive’s part, (b) is
generally disclosed to third parties by the Employer without restriction on such
third parties, (c) is approved for release by written authorization of the
Board, (d) is known to the Executive other than as a result of work performed
for the Employer, or (e) is required to be disclosed by law or governmental or
court process or order.

(d) Upon termination of the Executive’s employment with the Employer or at any
other time upon request, the Executive will promptly deliver to the Employer all
notes, memoranda, notebooks, drawings, records, reports, written computer code,
files and other documents (and all copies or reproductions of such materials) in
the Executive’s possession or under the Executive’s control, whether prepared by
the Executive or others, which contain Proprietary Information. The Executive
acknowledges that this material is the sole property of the Employer.

6.3 Covenant Not to Compete.

(a) During the time that this Agreement is in effect, the Executive shall not
directly or indirectly:

(i) own, engage in, conduct, manage, operate, participate in, be employed by, be
connected in any manner whatsoever with, or render services or advice to
(whether for compensation or without compensation), any other person or business
entity which, in the sole judgment of the Employer, directly or indirectly
competes with the Business of the Employer (as hereinafter defined); or

(ii) recruit or otherwise solicit or induce any employee of the Employer to
terminate his or her employment with, or otherwise cease his or her relationship
with, the Employer in order to join any person or entity which, in the sole
judgment of the Employer, competes with the Business of the Employer.

(b) For a period of six months after the expiration or termination of this
Agreement, the Executive shall not directly or indirectly recruit or otherwise
solicit or induce any employee of the Employer to terminate his or her
employment with, or otherwise cease his or her relationship with, the Employer
in order to join any person or entity which, in the sole judgment of the
Employer, competes with the business of the employer as engaged in at the
expiration or termination of this Agreement.

(c) The obligations set forth in paragraphs 6.3(a) and (b) above shall not
restrict the Executive’s right to invest in the securities (not to exceed 1% of
the outstanding securities of any class) of any publicly-held corporation in the
management of which the Executive does not participate.

 

10



--------------------------------------------------------------------------------

(d) For purposes of Section 6.3(a), “Business of the Employer” means the
business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.

(e) The Executive hereby represents that, except as the Executive has disclosed
in writing to the Employer on Exhibit A attached hereto, the Executive is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Employer or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.

(f) The Executive further represents that the Executive’s performance of all the
terms of this Agreement and as an employee of the Employer does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by the Executive in confidence or in trust prior to his employment
with the Employer, and the Executive will not disclose to the Employer or induce
the Employer to use any confidential or proprietary information or material
belonging to any previous employer or others.

6.4 Other Obligations. The Executive acknowledges that the Employer from time to
time may have agreements with other persons or with the U.S. Government or
agencies thereof, which impose obligations or restrictions on the Employer
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Executive agrees to be bound
by all such obligations and restrictions which are made known to the Executive
and to take all action necessary to discharge the obligations of the Employer
under such agreements.

6.5 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages may not provide an adequate remedy. Therefore, if the Executive breaches
any of the provisions of Section 6, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity (including, without limitation, the recovery
of damages) the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.

6.6 Period of Enforcement. The provisions of this Section 6 shall remain in full
force and effect until the expiration of the periods specified herein
notwithstanding the earlier termination of Executive’s employment hereunder.

6.7 Geographic Scope. The Company and the Business are presently conducting
business in the United States via the Internet, and that geographical area
constitutes a reasonable area in which Executive agrees to apply to the
Restrictive Covenants set forth in this Section 6 to the extent any geographic
scope restriction is required to render the provision.

 

11



--------------------------------------------------------------------------------

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If, despite their good faith
efforts, the parties are unable to resolve such controversy or claim through the
Employer’s internal review procedures, then such controversy or claim shall be
resolved by binding arbitration before a single, mutually acceptable arbitrator
under the rules of the Judicial Arbitration and Mediation Service in Orange
County, California and judgment upon the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. If any contest or dispute
shall arise between the Employer and the Executive regarding any provision of
this Agreement, the prevailing party, as determined by the Arbitrator, shall be
entitled to an award of all legal fees, costs, and expenses reasonably incurred
in connection with such contest or dispute.

7.4 Notices. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

To the Employer:     Local.com Corporation

     Attn: Heath Clarke, CEO

     7555 Irvine Center Drive

     Irvine, CA 92618

to the Executive:     Erick Herring

     248 Glen Summer Road

     Pasadena, CA 91105

 

12



--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement, together with the Equity Grant agreements
described in Section 3.3, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Employer’s
assets or business, whether by merger, consolidation or otherwise, the Employer
may assign this Agreement and its rights hereunder, subject at all times to
Executive’s rights with respect to a Change of Control as set forth elsewhere
herein; provided that such assignment shall not limit the Employer’s liability
under this Agreement to the Executive.

7.9 Withholding. The Employer shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding required by law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 8, and the other
provisions of this Agreement to the extent necessary to effectuate the survival
of Sections 4 through 8, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

 

13



--------------------------------------------------------------------------------

7.13 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.14 Indemnification; Directors and Officers Insurance. To the fullest extent
permitted by law, the Employer shall indemnify, defend and hold harmless the
Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that his actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use all reasonable efforts to maintain
such insurance coverage during the term of this Agreement, but if it is unable
to do so, it will immediately notify Executive of this fact. All agreements and
obligations of the Company contained herein shall continue during the period
Executive is a director, officer, employee or agent of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Executive shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Executive
was an officer or director of the Company or serving in any other capacity
referred to herein.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written to this Agreement.

 

EMPLOYER  

LOCAL.COM CORPORATION,


a Delaware corporation

  By:  

/s/ Heath Clarke

  ,  

Heath Clarke

    Chief Executive Officer   EXECUTIVE  

/s/ Erick Herring

        Erick Herring  

 

14



--------------------------------------------------------------------------------

STATEMENT OF ATTORNEYS FOR EXECUTIVE

The undersigned are the attorneys for Erick Herring, the Executive herein. We
have been consulted in connection with negotiation, preparation and execution of
this Agreement. We have explained the terms and provisions of the Agreement to
our client and have advised him in connection with his legal rights related to
this Agreement.

 

Dated:  

 

   

 

     

 

      Attorney for Executive

 

15



--------------------------------------------------------------------------------

Exhibit A

Invention, Non-Disclosure and Non-Competition Agreement

Please list terms of any agreements with any previous employer or other party
which restrains you from using or disclosing any trade secret or confidential or
proprietary information acquired by you in the course of your employment with
any previous employer or restrains you from competing directly or indirectly
with the business of such previous employer or any other party.

 

16